Undercofler, Justice.
This appeal was docketed in this court on October 22, 1969. No enumeration of error was filed until November 10, 1969. Ga. L. 1965, pp. 18, 29, § 14, as amended by Ga. L. 1965, pp. 240, 243, and Ga. L. 1968, pp. *191072, 1077 (Code Ann. § 6-810) requires that the enumeration of error be filed at the time the brief is filed, which time is set by Rule 20 of this court at 10 days after the docketing of the case in this court. Under Rule 14, failure to file the enumeration of error within the time specified in the rules for the filing of the brief may be deemed as failure to perfect the appeal. Rules of the Supreme Court, 221 Ga. 884. Napier v. Napier, 222 Ga. 681 (151 SE2d 712); DeFee v. Williams, 224 Ga. 354 (162 SE2d 440).
Argued December 9, 1969
Decided January 8, 1970.
Eugene A. Deal, for appellant.
Lewis B. Slaton, District Attorney, William Weller, Tony H. Hight, Carter Goode, Arthur K. Bolton, Attorney General, Harold N. Hill, Jr., Executive Assistant Attorney General, Marion O. Gordon, Assistant Attorney General, for appellee.
Since there was a failure to perfect the appeal within the meaning of Rule 14, the appeal is

Dismissed.


All the Justices concur.